UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-02278_ ­­ Value Line Premier Growth Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: December 31, 2009 Date of reporting period: June 30, 2009 Item I. Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended 6/30/09 is included with this Form. INVESTMENT ADVISER EULAV Asset Management, LLC S E M I – A N N U A L R E P O R T 220 East 42nd Street J u n e 3 0, 2 0 0 9 New York, NY 10017-5891 DISTRIBUTOR EULAV Securities, Inc. 220 East 42nd Street New York, NY 10017-5891 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP Value Line Premier Growth Fund, Inc. REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Thomas T. Sarkany Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Howard A. Brecher Vice President and Secretary Emily D. Washington Treasurer This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00067207 Value Line Premier Growth Fund, Inc. To Our Value Line Premier To Our Shareholders: Enclosed is your semi-annual report for the period ended June 30, 2009. I encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. The Value Line Premier Growth Fund, Inc. (The “Fund”) began a recovery in the first half of 2009. For the six months ending June 30th, the Fund generated a total return of 8.87%. That was well ahead of the total return of 3.16% posted by the benchmark index, the Standard & Poor’s 500.(1) The leading mutual fund advisory services continue to rate your Fund favorably. Lipper Inc. awards its top Lipper Leader ranking to the Fund for Total Return over multiple time periods. Morningstar(2) rates the Fund Above Average for performance and Below Average for risk exposure, a combination that we always seek to achieve. In this difficult market, we have maintained the disciplined investment strategy that has served the Premier Growth Fund well. First, the Fund seeks companies that have demonstrated superior earnings growth and stock price growth over a five- to ten-year period. Second, we limit trading costs by sticking with these proven winners for as long as merited by their performance. Third, however, we will not hesitate to sell when a leader transforms into a laggard, prompting the replacement of the issue in the portfolio with a company that shows superior operating momentum and stock price momentum. Annual portfolio turnover has averaged a moderate 36% over the past five years. The Fund is well diversified, with over 300 stockholdings across a wide variety of industries. We invest in companies of all sizes, and the stock portfolio allocation is currently about 30% large-capitalization issues, 45% mid-cap, and 25% small-cap. As always, your confidence in The Value Line Funds is appreciated. We continue to welcome the opportunity to serve your long-term investment goals. Sincerely, /s/ Mitchell Appel Mitchell Appel, President July 29, 2009 The Standard & Poor’s 500 Index consists of 500 stocks which are traded on the New York Stock Exchange, American Stock Exchange and the NASDAQ National Market System and is representative of the broad stock market. This is an unmanaged index and does not reflect charges, expenses or taxes, It is not possible to directly invest in this index. For each fund with at least a three-year history, Morningstar calculates a Morningstar Rating based on a Morningstar-Risk-Adjusted Return measure that accounts for variation in a fund’s monthly performance (including the effects of sales charges, loads and redemption fees), placing more emphasis on downward variations and rewarding consistent performance. (Each share class is counted as a fraction of one fund within the scale and rated separately, which may cause slight variations in the distribution percentages.) The top 10% of the funds in an investment category receive 5 stars, 22.5% receive 4 stars, 35% receive 3 stars, the next 22.5% receive 2 stars, and the bottom 10% receive 1star. The Overall Morningstar Rating is a weighted average of the fund’s three-, five-, and 10-year (if applicable). 2 Value Line Premier Growth Fund, Inc. Growth Fund Shareholders Economic Observations The deep and prolonged recession, which commenced during the latter part of 2007, had produced declines of 6.3% and 5.5% in the U.S. gross domestic product in the fourth quarter of 2008 and the first quarter of this year, respectively. Our sense is that following a more limited business setback in the second quarter, GDP will edge back into positive territory, with a gain of perhaps 1%, or so, in the July-through-September period. GDP should then move gingerly up the ladder with a possible increase of 1%-2% over the final three months of this year. It is worth noting that prospective rates of GDP growth would be well below the historical norms of 3 - 4%. There is just too much aggregate weakness in certain core sectors, notably housing and employment, for more significant rates of improvement, in our opinion. The recession was traceable to several events, beginning with some sharp declines in housing construction, home sales, and real estate prices. We also experienced a large reduction in credit availability, a high level of bank failures, increasing foreclosure rates, surging unemployment, slumping retail activity, and weak manufacturing.
